Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Bayou Shores, SNF, LLC, d/b/a Rehabilitation Center of St. Petersburg,
(CCN: 10-5772),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-1643
Decision No.: CR4701

Date: September 8, 2016

DECISION

Petitioner, Bayou Shores, SNF, LLC, d/b/a Rehabilitation Center of St. Petersburg, was a
long-term-care facility, located in St. Petersburg, Florida, that participated in the
Medicare program. Following a series of surveys, ending in July 2014, the Centers for
Medicare & Medicaid Services (CMS) determined that the facility was not in substantial
compliance with program requirements and that its deficiencies posed immediate
jeopardy to resident health and safety. Based on those determinations, CMS terminated
the facility’s program participation and imposed other remedies, including a civil money
penalty (CMP).

Petitioner filed a hearing request challenging the termination and CMS’s refusal to allow
it an additional opportunity to correct its deficiencies, but did not challenge the
deficiencies themselves nor the immediate jeopardy finding.

CMS moved for partial summary judgment. In a ruling dated December 16, 2014", I
found that the facility had a significant number of serious deficiencies, any one of which

' A typographical error indicates the wrong year: the published Ruling is dated
December 16, 20/5, rather than December 16, 2014, when it was issued.
put it out of substantial compliance with program requirements. CMS was therefore
authorized to impose a penalty — including termination — and federal regulations preclude
me from reviewing the penalty imposed or CMS’s determination to reject the facility’s
plan of correction. I therefore granted CMS’s motion. Bayou Shores, SNF, LLC, ALJ
Ruling 2015-6 (December 16, 2014).

I affirm my December 16, 2014 ruling and incorporate it into this final decision.

Although given ample opportunity, Petitioner has not challenged CMS’s immediate
jeopardy determination nor the amount of the CMP. Instead, Petitioner challenges the
duration of the CMP, arguing that it brought itself into substantial compliance prior to the
date of its termination.

For the reasons discussed below, I affirm CMS’s determinations as to the duration of the
facility’s substantial noncompliance and the duration of the immediate jeopardy. The
amount of the CMP — $3,050 per day — is reasonable as a matter of law.

Background

The Social Security Act (Act) sets forth requirements for nursing facilities to participate
in the Medicare program and authorizes the Secretary of Health and Human Services to
promulgate regulations implementing those statutory provisions. Act § 1819. The
Secretary’s regulations are found at 42 C.F.R. Part 483. To participate in the Medicare
program, a nursing facility must maintain substantial compliance with program
requirements. To be in substantial compliance, a facility’s deficiencies may pose no
greater risk to resident health and safety than “the potential for causing minimal harm.”
42 CFR. § 488.301.

The Secretary contracts with state survey agencies to survey skilled nursing facilities in
order to determine whether they are in substantial compliance. Act § 1864(a); 42 C.F.R.
§ 488.20. Each facility must be surveyed annually, with no more than fifteen months
elapsing between surveys, and must be surveyed more often, if necessary, to ensure that
identified deficiencies are corrected. Act § 1819(g)(2)(A); 42 C.F.R. §§ 488.20(a),
488.308. The state agency must also investigate all complaints. Act § 1819(g)(4).

Here, the Florida Agency for Healthcare Administration (state agency) completed a series
of surveys: on February 10, 2014, March 20, 2014, and July 11, 2014. For each of these
surveys, CMS determined that the facility was not in substantial compliance with
multiple program requirements and that its deficiencies posed immediate jeopardy to
resident health and safety. CMS Exhibits (Exs.) 4, 5, 6.

The February 10, 2014 survey findings reflect a seriously deficient facility whose
deficiencies posed immediate jeopardy to resident health and safety:
42 C.F.R. § 483.10(b)(4) (Tag F155) (resident rights — notice of rights and
services) at scope and severity level K (pattern of noncompliance that posed
immediate jeopardy to resident health and safety);

42 CFR. §§
of rights and

QCFR.§4

483.10(b)(5)-(10), 483.10(b)(1) (Tag F156) (resident rights — notice
services) at scope and severity level K;

83.10(c)(2)-(5) (Tag F159) (resident rights — protection of resident

funds) at scope and severity level D (isolated instance of substantial
noncompliance that caused no actual harm with the potential for more than
minimal harm);

42 CFR. §4
severity leve

42 CFR. §4
severity leve

42 C.F.R. § 4
assessments)

42 CFR. §§

83.15(g)(1) (Tag F250) (quality of life — social services) at scope and
K;

83.15(h)(2) (Tag F253) (quality of life — environment ) at scope and
D;

83.20(b)(1) (Tag F272) (resident assessment — comprehensive
at scope and severity level D;

483.20(d), 483.20(k)(1) (Tag F279) (resident assessment — use and

comprehensive care plans) at scope and severity level D;

QCFR.§4

scope and severity level D;

42 CFR. §4
and severity

42 CFR. §4
and severity

42 C.F.R. §4
consultation,

83.25(a)(3) (Tag F312) (quality of care — activities of daily living) at
83.25(b) (Tag F313) (quality of care — vision and hearing) at scope
level D;

83.25(d) (Tag F315) (quality of care — urinary incontinence) at scope
level D;

83.60(b),(d),(e) (Tag F431) (pharmacy services — service
drug labeling and storage) at scope and severity level E (pattern of

noncompliance that caused no actual harm with the potential for more than
minimal harm);

QCFR.§4

QCFR.§4

83.65 (Tag F441) (infection control) at scope and severity level D);

83.75 (Tag F490) (administration) at scope and severity level K; and
© 42 C.F.R. § 483.75()(1) (Tag F514) (administration — clinical records) at scope
and severity level K;

CMS Ex. 4.

CMS gave the facility an opportunity to correct its deficiencies but, in the meantime, the
state agency received abuse complaints. The state surveyors returned to the facility,
conducting a complaint investigation (CMS Ex. 5) and completing the follow-up survey
on March 20, 2014 (CMS Ex. 6). They again found multiple deficiencies, including
some that posed immediate jeopardy to resident health and safety.

Complaint investigation:

© 42 C.F.R. § 483.13(b), (c)(1)(i) (Tag F223) (resident behavior and facility
practices — abuse and staff treatment of residents) at scope and severity level J
(isolated instance of noncompliance that poses immediate jeopardy to resident
health and safety) (new deficiency); *

© 42 C.F.R. § 483.13(c)(1)(ii)-(iii), (c)(2)-(4) (Tag F225) (resident behavior and
facility practices — staff treatment of residents) at scope and severity level J (new
deficiency);

© 42C.F.R. § 483.13(c) (Tag F226) (resident behavior and facility practices — staff
treatment of residents) at scope and severity level J (new deficiency);

© 42 C.F.R. § 483.20(k)(3)(ii) (Tag F282) (resident assessment — comprehensive
care plans) at scope and severity level D (new deficiency);

e 42 C.F.R. § 483.25(f)(1) (Tag F319) (quality of care — mental and psychosocial
functioning) at scope and severity level J (new deficiency);

e 42 C.F.R. § 483.25(h) (Tag F323) (quality of care — accident prevention) at scope
and severity level D (new deficiency); and

> | view repeat deficiencies narrowly, considering a deficiency repeated if cited under the
same F-tag. I am not bound by F-tags, however. I am bound by the regulations.
Arguably, repeated noncompliance with the same regulation should be considered a
repeat deficiency. Indeed, many of the deficiencies cited under new tag numbers are at
least related to deficiencies cited previously. But that issue is not material in this case, so
I need not decide it.
42 C.F.R. § 483.35(i) (Tag F371) (dietary services — sanitary conditions) at scope
and severity level E (new deficiency).

CMS Ex. 5.

Follow-up survey:

42 C.F.R. § 4
coordination,

83.20(g) -(j) (Tag F278) (resident assessment — accuracy,
certification, penalty for falsification) at scope and severity level D

(new deficiency);

42 C.F.R. § 4
consultation,
deficiency);

QCFR. $4

83.60(b),(d),(e) (Tag F431) (pharmacy services — service
drug labeling and storage) at scope and severity level E (repeat

83.65 (Tag F441) (infection control) at scope and severity level D

(repeat deficiency);

QCFR. $4

83.75 (Tag F490) (administration) at scope and severity level J

(repeat deficiency); and

42 CFR. §4
assurance) at

CMS Ex. 6.

83.75(0)(1) (Tag 520) (administration — quality assessment and
scope and severity level J (new deficiency).

Notwithstanding these survey findings, CMS gave the facility an additional opportunity
to correct. Responding to another complaint, the surveyors returned to the facility in July
to investigate. While there, they also completed the recertification survey on July 11,
2014. Again, they cited multiple deficiencies that posed immediate jeopardy to resident
health and safety:

42 C.F.R. § 483.13(c) (Tag F224) (resident behavior and facility practices— staff
treatment of residents) at scope and severity level J (new deficiency);

42 C.F.R. § 483.13(c)(1)(ii)-(iii), (c)(2)-(4) (Tag F225) (resident behavior and
facility practices — staff treatment of residents: employee histories of
abuse/neglect/mistreatment; reporting and investigating violations) at scope and
severity level J (repeat deficiency);
© 42C.F.R. § 483.13(c) (Tag F226) (resident behavior and facility practices — staff
treatment of residents: anti-abuse and neglect policies and procedures) at scope
and severity level J (repeat deficiency);

© 42 C.F.R. § 483.20(k)(3)(ii) (Tag F282) (resident assessment — comprehensive
care plans/qualified persons) at scope and severity level D (repeat deficiency);

e 42 C.F.R. § 483.25(h) (Tag F323) (quality of care — accident prevention) at scope
and severity level J (repeat deficiency);

© 42 C.F.R. § 483.35(i) (Tag F371) (dietary services — sanitary conditions) at scope
and severity level E (repeat deficiency);

© 42C.F.R. § 483.65 (Tag F441)(infection control) at scope and severity level D
(repeat deficiency);

© 42 C.F.R. § 483.75 (Tag F490) (administration) at scope and severity level J
(repeat deficiency);

© 42 C.F.R. § 483.75(d)(1)-(2) (Tag F493) (administration - governing body) at
scope and severity level K (new deficiency); and

© 42C.F.R. § 483.75(0)(1) (Tag F520) (administration - quality assessment and
assurance) at scope and severity level J (repeat deficiency).

CMS Exs. 1, 2.

In conjunction with the recertification survey, state surveyors completed the facility’s
annual life safety code (LSC) survey on July 9, 2014, and found LSC deficiencies:

¢ K038 (LSC §§ 7.1 and 19.2.1) — which includes means of egress requirements — at
scope and severity level D;

e K051 (LSC §19.3.4 and 9.6) — which governs fire alarm systems — at scope and
severity level D;

¢ K062 (LSC §§ 19.7.6; 9.7.5; and 4.6.12) — which governs sprinkler systems — at
scope and severity level D; and
e K076 (LSC §§ 4.3.1.1.2 and 19.3.2.4) — which governs medical gas storage and
administration — at scope and severity level D.

CMS Ex. 3.

By letter dated July 22, 2014, CMS advised the facility that it was not in substantial
compliance with program requirements, that conditions in the facility posed immediate
jeopardy to resident health and safety, and that “the substandard quality of care” existing
on June 21, 2014, was ongoing. CMS Ex. 7 at 1; see P. Ex. 22 at 1-2 (state agency letter
advising the facility of its immediate jeopardy findings and its recommendation that CMS
terminate). Based on the July 22 survey findings, CMS terminated the facility’s program
participation as of August 3, 2014, denied payment for new admissions as of July 24,
2014, and imposed a $3,050 per day CMP, effective June 21, 2014. CMS Ex. 7 at 2.

Petitioner appealed.’ It conceded that it was not in substantial compliance at the time of
the July survey but challenged the termination, arguing that the facility subsequently
corrected its deficiencies. Petitioner’s Hearing Request (July 31, 2014). CMS moved for
partial summary judgment.

In a ruling dated December 16, 2014, I found that, because the facility was not in
substantial compliance with program requirements, CMS was authorized to impose a
remedy and that its choice of remedies is not reviewable. Bayou Shores, SNF, LLC , ALJ
Ruling 2015-6 (December 16, 2014). For the same reason, I am not authorized to review
CMS’s decision to impose a DPNA. As explained in my ruling, so long as CMS has a
basis for imposing a remedy, I have no authority to review its determination to do so nor

> To avoid termination, Petitioner also sought emergency injunctive relief from the U.S.
District Court for the Middle District of Florida. When that court dismissed the case on
jurisdictional grounds (Bayou Shores SNF, LLC v. Burwell, No. 8:14-CV-1849-T-
33MAP, 2014 WL 4059900, 6-8 (M.D. Fla. Aug. 15, 2014), Petitioner went to the
bankruptcy court. The bankruptcy court “assumed authority over the Medicare and
Medicaid provider agreements”; it enjoined CMS from terminating the facility’s
Medicare agreement, determined for itself that Bayou Shores was qualified to participate
in the program, and required the Secretary of Health and Human Services to continue
paying benefits to the facility. Florida Agency for Health Care Admin. v. Bayou Shores
SNF, LLC, Case No. 15-13731, 2016 WL 3675462, at *5 (11" Cir. July 11, 2016).
Thereafter, the United States District Court for the Middle District of Florida reversed,
finding that the bankruptcy court had no jurisdiction over Medicare claims. Jn re Bayou
Shores SNF, LLC, 533 B.R. 337, 343 (M.D. Fla. 2015). The Eleventh Circuit Court of
Appeals affirmed the District Court. Florida Agency for Health Care Admin. v. Bayou
Shores SNF, LLC, 2016 WL 3675462 at *6 (11 Cir. July 11, 2016).

may I review CMS’s choice of remedy. Act § 1819(h); 42 C.F.R. §§ 488.402, 488.406,
488.408(g)(2), 488.438(e); 498.3(d)(14); Beverly Health & Rehab. Servs., Inc. v.
Thompson, 223 F. Supp. 73, 111 (D.D.C. 2002) (holding that the “determination of what
remedy to seek is beyond challenge.”).

I also found that CMS need not afford a deficient facility the opportunity to correct its
substantial noncompliance and that I have no authority to review its rejection of the
facility’s plan of correction. Bayou Shores, SNF, LLC , ALJ Ruling 2015-6 at 5-6
(December 16, 2014), citing Blossom South, 987 F. Supp. at 302; Oaks of Mid City, DAB
2375 at 29-30 (2011); Hermina Traeye Mem’! Nursing Home, DAB No. 1810 at 13
(2002).

My ruling offered Petitioner a final opportunity to challenge the immediate jeopardy
determination, as well as the amount of the CMP. Petitioner does not challenge CMS’s
finding of immediate jeopardy as of the July 11 survey. Instead, it doubles down on its
earlier arguments, pointing out that it submitted an “Allegation of Compliance,” and
claiming that it was in substantial compliance “no later than July 28, 2014.” P. Br. at 3,
5; P. Ex. 4 at 2 (Martin Decl. {§ 7, 8). From this, Petitioner argues that, because it
achieved substantial compliance no later than July 28, the CMP — which lasted until the
date of its termination — is unreasonable.* But, as the following discussion shows,
Petitioner has not established that it ever achieved substantial compliance or that its
deficiencies no longer posed immediate jeopardy to resident health and safety.

4 As the Eleventh Circuit observed, terminating repeat offenders, like Petitioner, “was a
key part of Congress’s overhaul of nursing home regulations and was intended to stop
‘instances in which substandard providers had avoided termination from Medicare by
claiming that they had cured serious violations of safety standards, only to lapse back into
noncompliance after the threat of administrative sanction was removed.” Bayou at *19;
See H.R. Rep. No. 100-391(1), 100" Cong., 1*t Sess. (1987) (expressing the goal of
eliminating the “yo-yo” or “roller coaster” phenomenon); Heartland Manor at Carriage
Town, DAB No. 1664 (1998).

> In federal court, the parties argued over the effective date of termination. CMS
maintained that the provider agreement terminated on August 3, before Petitioner
petitioned the bankruptcy court; Petitioner contested that position, arguing for a later
effective date (which, ironically, could result in a substantially higher CMP). The
Eleventh Circuit declined to resolve the issue. Bayou at *6, n.9, *22. Petitioner has not
raised that issue here, so CMS’s position prevails; the parties are squabbling over when
the CMP ends, i.e., whether the CMP should be imposed up to July 28" or through
August 2.
Discussion

CMS’s determinations as to the duration of the facility’s substantial
noncompliance and the duration of the immediate jeopardy are consistent with
statutory and regulatory requirements and must be affirmed.®

Once a facility has been found to be out of substantial compliance (as Petitioner was
here), it remains so until it affirmatively demonstrates that it has achieved substantial
compliance once again. Ridgecrest Healthcare Ctr., DAB No. 2493 at 2-3 (2013); Taos
Living Ctr., DAB No. 2293 at 20 (2009); Premier Living & Rehab Ctr., DAB No. 2146 at
23 (2008); Lake City Extended Care, DAB No. 1658 at 12-15 (1998). The burden is on
the facility to prove that it is back in compliance, not on CMS to prove that deficiencies
continued to exist. Asbury Ctr. at Johnson City, DAB No. 1815 at 19-20 (2002).

The facility must show that the incidents of noncompliance have ceased and that it has
implemented appropriate measures to insure that similar incidents will not recur.
Libertywood Nursing Ctr., DAB No. 2433 at 15, citing Life Care Ctr. of Elizabethton,
DAB No. 2356 at 16 (2011); accord, 42 C.F.R. § 488.454(a) and (e); Hermina Traeye
Mem’! Nursing Home, DAB No. 1810 at 12 (holding that, to be found in substantial
compliance earlier than the date of the resurvey, the facility must supply documentation
“acceptable to CMS” showing that it was in substantial compliance and was capable of
remaining in substantial compliance on the earlier date); Cross Creek Care Ctr., DAB
No. 1665 (1998). A facility’s return to substantial compliance usually must be
established through a resurvey. 42 C.F.R. § 488.454(a); Ridgecrest at 2-3.

Petitioner has conceded that, as of July 11, its deficiencies were many, and they were
serious. The facility neglected its residents, failed to provide them with the quality of
care they needed, and was not administered effectively, among other problems. See CMS
Exs. 4, 6.

The most dangerous situation cited by the July survey team involved Resident 210’s
(R210’s) elopement from the facility and the facility’s response — or lack of response — to
is departure. R210 transferred into the facility on June 20, 2014. He was alert but
confused and had a history of injury (hematoma) from falls. He “frequently” walked the
corridors and was known for “‘exit-seeking” behavior. As part of his transfer order, his
physician stated that he “needs secure unit.” CMS Ex. | at 11, 15, 16; CMS Ex. 9 at 3,7
(Bartlett Decl. {§ 4, 7); CMS Ex. 10 at 3, 7 (Benjamin Decl. § 4, 7). The facility placed
im in its “secure unit” on the second floor, but took no steps to assess his risk for
elopement, and — aside from his placement — adopted no procedures for keeping him safe.
No one told staff that he was an elopement risk. Jd. As it turned out, the “secure unit”

® T make this one finding of fact/conclusion of law.
10

was not so secure and, without anyone noticing, R210 made his way out of the unit, down
to the first floor, and out the exit. No one can say how long he was gone, but he was
found “down the road,” having attempted to “walk home.” CMS Ex. | at 7, 9, 14; CMS
Ex. 9 at 4-5 (Bartlett Decl. ¥f 4, 5).

While the facility was undeniably deficient for its lack of effort in preventing R210’s
elopement, its response to his disappearance was simply appalling. Staff did not ask the
police to help find him. No one notified R210’s physician that he had eloped. Staff did
not report the elopement to the appropriate state agency. They did not even document the
elopement in a nurse’s note or elsewhere, which might have alerted others of the need for
vigilance to prevent another elopement. CMS Ex. | at 9, 10; CMS Ex. 9 at 3, 5 (Bartlett
Decl. ff 4, 5).

No one investigated the elopement. Indeed, although the “secure unit” was equipped
with video surveillance equipment, no one bothered to review it. CMS Ex. 9 at 5
(Bartlett Decl. 4.5). The facility’s director of nursing (DON) told the surveyors that
management hadn’t reported or investigated because they didn’t consider R210’s
departure an elopement. CMS Ex. 9 at 5 (Bartlett Decl. § 5).

Of course, R210’s departure was an elopement, and it put R210 in grave danger. As
CMS points out, any elderly and confused resident who wanders outdoors unsupervised
is at risk of serious injury. Given the circumstances, R210’s risk was even more
significant. He was wandering outside on a summer day in Florida, risking dehydration
and heat stroke. CMS Ex. | at 9 (stating “it was hot out there”); see CMS Ex. | at 12
(indicating a heat index between 109 and 113 degrees that day). The facility was located
near a body of water (the bayou), putting him at risk of drowning. A busy street
connected the facility to the bus stop where he was eventually found; he could have been
hit by a car or truck. CMS Ex. 1 at 11, 13; CMS Ex. 9 at 7 (Bartlett Decl. § 7); CMS Ex.
10 at 7 (Benjamin Decl. {| 7).

Without an investigation to determine how and why the elopement happened, the facility
is not in a position to take steps to prevent it from recurring. That a mentally impaired
resident, who is unable to care for his own safety, could wander off unnoticed “presents a
significant likelihood” that other vulnerable residents could leave and encounter the
hazards of wandering away, such as falls and traffic. Century Care of Crystal Coast,
DAB No. 2076 at 24 (2007).

This and other deficiencies put the facility out of substantial compliance with program
requirements:

e The facility failed to provide R210 (and others) the goods and services they
needed to avoid physical harm, mental anguish, or mental illness and was guilty of
neglect. 42 C.F.R. § 488.301. It was out of substantial compliance with 42 C.F.R.
11

§ 483.13(c), which mandates that it develop and implement written policies and
procedures to prohibit resident neglect. It must assure that all alleged violations
involving neglect are reported immediately to the facility administrator and the
appropriate state officials. It must have evidence that all alleged violations are
thoroughly investigated and, if verified, that the facility has taken appropriate
corrective action.

e The facility also failed to provide R210 with the quality of care he needed in order
to maintain the highest practicable physical, mental, and psychosocial well-being.
It did not ensure that he was adequately supervised to prevent accidents and was
thus not in substantial compliance with 42 C.F.R. § 483.25(h). See Act § 1819(b).

e Finally, the facility was not governed in a manner that enabled it to use its
resources effectively and efficiently to attain or maintain the highest practicable
physical, mental, and psychosocial well-being of each resident. Neither its
governing body nor its quality assessment and assurance committee were
performing their duties as required, which put the facility out of substantial
compliance with 42 C.F.R. §§ 483.75, 483.75(d), and 483.75(0).

Given the dangers faced by R210 and other confused and vulnerable residents who elope
from facilities, the deficiencies cited posed immediate jeopardy to resident health and
safety. 42 C.F.R. § 488.301 (defining immediate jeopardy as noncompliance that has
caused or is likely to cause “serious injury, harm, impairment, or death to a resident”).

What happened to R210, while serious, does not, in itself, constitute the underlying
deficiency. The facility’s failure to meet a participation requirement “is what constitutes
the deficiency, not any particular event that was used as evidence of the deficiency.”
Oceanside Nursing & Rehab. Ctr., DAB No. 2382 at 18 (2011) (quoting Regency
Gardens Nursing Ctr., DAB No. 1858 at 21 (2002). These are precisely the types of
deficiencies that the regulators contemplated when they specified that a facility’s return
to substantial compliance would usually be established through a resurvey. 42 C.F.R. §
488.454(a). Unlike a leaky roof or broken dishwasher, they reflect deep-rooted problems
that do not lend themselves to a quick fix.

To show that it corrected, Petitioner presents evidence that it: 1) hired consultants;’ 2)
reviewed the facility’s policies and procedures regarding elopement;* 3) interviewed

7 These consultants have opined that the facility is in substantial compliance. The
opinion of a facility’s paid consultant does not substitute for a survey.

® Tn fact, the facility had policies and procedures in place to address resident wandering,
elopement, abuse, neglect, reporting and response, and investigations. However, neither
management nor staff followed those policies. CMS Ex. 1 at 3-6, 30-32, 49-51.
12

some staff members; 4) provided in-service training; 5) held a quality assurance meeting;
and 6) “developed tools” for monitoring compliance.

These interventions might help a facility achieve substantial compliance if properly
implemented, but introducing them does not establish substantial compliance. Until the
facility can demonstrate that its training and other interventions were effective, i.e., that
staff capably followed the training, that management put the monitoring tools in place,
and that those interventions resolved the problem, the facility has not met its significant
burden of demonstrating that it has alleviated the level of threat to resident health and
safety. Oceanside, DAB No. 2382 at 19; Premier Living & Rehab. Ctr., DAB CR1602
(2007), aff'd, DAB No. 2146 (2008). This can only be established over time. Moreover,
CMS may justifiably view Petitioner’s promises of correction with a critical eye,
considering that it afforded the facility two previous opportunities to correct; the facility
promised correction; but follow-up surveys established on-going noncompliance that was
immediate jeopardy.

CMS imposed a penalty of $3,050 per day, which is the minimum per day penalty for
deficiencies constituting immediate jeopardy. 42 C.F.R. §§ 488.408(e)(iii),
488.438(a)(1)(i). The amount of the CMP is therefore reasonable as a matter of law.

Conclusion

Petitioner acknowledges that the facility had multiple deficiencies and was not in
substantial compliance with program requirements and that its deficiencies posed
immediate jeopardy. It has not met its “significant burden” of establishing that it
removed the immediate jeopardy and achieved substantial compliance prior to the date of
its termination. The facility was therefore not in substantial compliance with program
requirements from February 2014 through the date of its termination. The penalty
imposed — $3,050 per day from June 21, 2014, through the date of the termination — is
reasonable as a matter of law.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

